Citation Nr: 1234457	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  04-03 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to October 1974. 

This case initially came before the Board of Veterans' Appeals (Board) from a rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2009 and September 2010, the Board remanded the claim to the Appeals Management Center (AMC) for additional development.


FINDING OF FACT

The Veteran, who was born in 1956, failed without good cause, to report for VA examinations in conjunction with his claim of entitlement to nonservice-connected pension benefits, which were scheduled to be conducted in December 2009 and February and December 2011.


CONCLUSION OF LAW

Because the Veteran failed, without good cause, to report for VA examinations that were scheduled in connection with his claim of entitlement to nonservice-connected pension benefits, that claim is denied.  38 C.F.R. § 3.655 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall concerns and the Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2001 and January 2005 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issue was recently readjudicated in a January 2012 supplemental statement of the case.

Pursuant to the May 2009 and September 2010 remands, the RO/AMC attempted to contact the Veteran in July, August, September, and November 2009, and November and December 2011 correspondence to two possible addresses for him about his employment status, medical treatment, and the need to report for VA examinations.  The claimant did not respond to any of the letters, and several of these letters were returned as undeliverable without a forwarding address.  VA is apparently unaware of the appellant's current whereabouts.

The Veteran underwent a VA examination in January 2002.  In February 2005, the Veteran failed to report for VA examinations for which he claimed work-related problems regarding scheduling.  Pursuant to the May 2009 and September 2010 remands, the RO/AMC attempted to schedule the appellant for VA examinations in December 2009 and February and December 2011.  Although the record shows that the VA Medical Center only had one of the claimant's possible addresses for scheduling him for VA examinations, neither of his addresses is current as demonstrated by letters to both addresses being returned as undeliverable without a forwarding address.  

In the September 2010 remand, the Board directed that if the Veteran does not report for the examination, the claims folder should include clear documentation of his failure to report and that it should also be indicated whether any notice that was sent was returned as undeliverable.  There is no copy of the letters scheduling the Veteran for the VA examinations.  The United States Court of Appeals for Veterans Claims (the Court) has held that the presumption of regularity applies to the mailing of VA notice letters regarding scheduling examinations.  Kyhn v. Shinseki, 23 Vet. App. 335, 338 (2010).  The Court has held that because the regular practices of VA do not include maintaining a hard copy of a veteran's notice of his or her scheduled VA examination, the absence of any such copy from the claim file cannot be used as evidence to demonstrate that the notice was not mailed.  Id. at 339.  Therefore, the Court has held that VA is not required to maintain a hard copy of a veteran's notice letter regarding an examination.  Id.  

VA's duty to assist the Veteran is not a one-way street. Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the appellant only in a passive role.  If the claimant wants help, he cannot now passively wait when he has the information - in this case his current address - that is essential for scheduling him for an examination.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Therefore, no further development with regard to scheduling an examination is necessary.

In light of the Court's decision in Kyhn, the fact that notice letters, both as the VCAA and VA examinations, were send to old addresses, and the fact that some of these letters were indeed returned as undeliverable without a forwarding address, the Board finds that the RO/AMC substantially complied with the directives of the May 2009 and September 2010 remands.  Therefore, the RO/AMC complied with the directives of the two Board remand to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

The law authorizes the payment of nonservice-connected disability pension to a Veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service during a term of war.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2011).

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  The "armed forces" include the United States Marine Corps.  38 C.F.R. § 3.1.

The qualifying periods of war include the Vietnam era.  38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3) (2011).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and in all other cases, the period began August 5, 1964, and ended May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f) (2011).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655 (2011); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Factual Background

In November 2009 and November 2011 letters to the Veteran's address in Hudson, Florida, the RO/AMC advised the appellant that he would be scheduled for an examination at the VA medical facility nearest to him.  Those letters informed the claimant that if for any reason he could not keep the appointment, he should notify the facility promptly.  The appellant was further advised that if he failed to report without good cause for this examination, his claim may be denied.  The letters stated "[e]xamples of good cause includes, but is not limited to, illness or hospitalization of the claimant, death of a family member, etc."  See, e.g., the November 2009 RO/AMC letter, page 1.  The November 2009 letter was not returned as undeliverable, but the November 2011 letter was.  

In a December 2011 letter to the Veteran's address in Hudson, Florida, the RO/AMC advised the appellant that he had failed to report for six examinations and that if he decides that he will report for an examination, he should notify VA as soon as possible.  That letter was not returned as undeliverable.  

The Veteran failed to report for VA examinations in conjunction with his claim of entitlement to nonservice-connected pension benefits, which were scheduled to be conducted in December 2009 and February and December 2011.  The appellant and his representative have not provided any adequate reason or good cause for his failure to report for those examinations.

Analysis

The Veteran served during a period of war.

The Board notes that the examinations were apparently scheduled based on the Veteran's Spring Hill, Florida address.  It does not matter whether the VA Medical Center attempted to schedule the examinations using the Spring Hill, Florida address or the Hudson, Florida, address because letters to both of those addresses have been returned as undeliverable without a forwarding address.  Therefore, the current whereabouts of the Veteran is unknown.  

The Board is mindful of the provision contained at the outset of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit cannot be established without a current VA examination or reexamination . . . ."  In this case, a VA examination was indeed necessary to evaluate the ultimate benefit sought by the Veteran, namely nonservice-connected pension benefits.  As stated by the Board in its May 2009 remand, the Veteran was last examined in January 2002, over a decade ago.  Therefore, another examination was necessary to determine the current severity of any current disorders and whether these disorders were severe enough to warrant granting nonservice-connected pension benefits.  

There is of record no correspondence or report of contact from the Veteran or his representative that would explain his failure to report for the December 2009 and February and December 2011 examinations, even though the RO/AMC attempted to tell the appellant that he should contact the VA medical facility if he cannot report for the examination as scheduled.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court pointed out that VA must show that a claimant lacked "adequate reason" (see 38 C.F.R. § 3.158(b) (2011)), or "good cause" (see 38 C.F.R. § 3.655 (2011)) for failing to report for a scheduled examination.  In this case, as discussed above, neither the Veteran nor his representative has provided an "adequate reason" or "good cause" for his failure to report to be examined when VA so requested.

The facts in this case are clear.  The Veteran failed to report for several VA examinations that were scheduled by the RO/AMC.  No good cause or adequate reason has been demonstrated for his failure to be examined.  

The Board is of course aware of due process concerns that may arise in connection with cases, such as this, in which a Veteran's claim is being denied based on his failure to adhere to VA regulations rather than the Board considering evidentiary merits of the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 (1996).  In this case, as discussed in the factual background section above, the RO/AMC attempted to provide the appellant received specific notice as to the consequences of his failure to report for the scheduled VA examination.  Moreover, the RO/AMC has denied the Veteran's claim on the basis of his failure to report for VA examinations.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that this claim is not an original claim for compensation.  It is a claim for nonservice-connected pension benefits.  Therefore, this claim may be denied based on the Veteran's failure to report for examinations.

In short, 38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination that is scheduled in conjunction with any claim other than an original claim for compensation, the claim shall be denied.  As explained above, the Veteran failed to report for scheduled examinations.  The claim of entitlement to nonservice-connected pension benefits is therefore denied.


ORDER

Entitlement to nonservice-connected pension benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


